Citation Nr: 1507120	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  12-08 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1987 until June 1987, from December 1990 until May 1991, and from August 2004 until March 2006.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi. This matter was remanded in April 2014 by the Board for a medical examination and further development. A review of the record shows that the RO has complied with all remand instructions by providing a VA examination in October 2014 and issuing a supplemental statement of the case.


FINDING OF FACT

Throughout the rating period on appeal, the competent clinical evidence of record indicates that the Veteran's hypertension is manifested by a systolic pressure predominantly less than 160 and a diastolic pressure predominantly less than 100, with no history of a diastolic pressure predominantly more than 100 requiring continuous medication for control.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.104 Diagnostic Code (DC) 7101 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided in October 2008. 

This appeal arises from the Veteran's disagreement with an initial rating evaluation following the grant of service connection for hypertension. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

VA has a duty to assist the Veteran in the development of the claim. The claims file includes medical records, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

VA examinations were obtained in October 2014, March 2010, and December 2008. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations. The reports include a clinical examinations and the Veteran's reported symptoms. The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1. Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Rating Hypertension 

The Veteran's hypertension is rated as zero percent or noncompensably disabling under 38 C.F.R. § 4.104, DC 7101, which evaluates impairment from hypertensive vascular disease (hypertension and isolated systolic hypertension).  

A 10 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 38 C.F.R. § 4.104, DC 7101. A 20 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more. A 40 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 or more. A 60 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 130 or more.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. Id. at Note (1). For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm. Id.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A review of the claims folder reflects that prior to being placed on medication for his hypertension the veteran did not have diastolic blood pressure predominantly of 100 or more. For example, the August 2005 treatment record shows that the Veteran's blood pressure was 140/92.  Subsequent reading prior to the Veteran's hypertension diagnosis were 132/90 in April 2006; 132/70 in June 2006; 141/98 in November 2006; 130/100 in December 2006; and 130/80 in January 2007. The Veteran was diagnosed with hypertension in March 2007 with a blood pressure reading of 148/100. Thus, prior to medication, the record reflects that the Veteran did not have a diastolic pressure predominantly 100 or more.

The Veteran was placed on medication subsequent to his hypertension diagnosis. The March 2010 VA medical examiner, noted that the Veteran's blood pressure is well controlled with medication. Later blood pressure recordings were 134/69 in October 2008; 135/74 in November; 114/66 in January 2009; 116/70 in March 2009; 127/80 in November 2009; 138/92 in December 2009; and 139/70 in February 2010. The March 2010 VA medical examination reflects the Veteran's blood pressure was 118/84, 120/82, and 120/84. 

An October 2014 VA medical examination reflects that the Veteran's blood pressure was 140/92, 148/96, and 156/100. The examination noted that the Veteran did not have a history of diastolic blood pressure elevation predominantly 100 or more. The examination further noted that the day of the examination, the Veteran did not take his prescribe blood pressure medication. The examination further noted no abnormalities, cardiomegaly, or other changes due to the Veteran's hypertension. 

The Veteran, through his representative, has contended that his home blood pressure log should be taking in consideration by the Board. (See January 2014 informal hearing presentation). The Veteran contends that his home log reflects a more accurate picture of his hypertension disability since it reflects his blood pressure prior to, and after taking, his medication. The Veteran's home log reflects the following blood pressure readings:

Prior to taking hypertension medication	After taking hypertension medication

August 14, 2013 at 9:30 am - 152/104 	August 14, 2013 at 5:30 pm - 132/83
August 15, 2013 at 8:45 am - 140/99	August 15, 2013 at 4:00 pm - 117/77
August 16, 2013 at 9:00 am - 150/101 	August 16, 2013 at 6:00 pm - 127/81
August 17, 2013 at 9:15 am - 143/106	August 17, 2013 at 6:30 pm - 123/77
August 18, 2013 at 9:45 am - 147/100 	August 18, 2013 at 6:00 pm - 123/81
August 19, 2013 at 9:00 am - 150/101	August 19, 2013 at 6:30 pm - 132/80

Taking the entire claims folder in consideration, the record does not reflect that the Veteran has a diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more in order to warrant a 10 percent evaluation. There are no systolic readings of 160 or more. In regard to the Veteran's diastolic readings, the readings taken as a whole (including the Veteran's home log) are not predominantly more than 100. 

The Veteran would still be entitled to a 10 percent evaluation if the evidence of record reflected that he had a history of diastolic pressure predominantly 100 or more and he required continuous medication for control. The Board notes that the record does establish that the Veteran has been prescribed medication for his high blood pressure. However, as noted above, the record does not establish a history of diastolic pressure predominantly 100 or more. Both conditions must be met to warrant a 10 percent evaluation on the basis of continuous medication. 

In sum, the competent clinical evidence of record is against a finding that the Veteran has a diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more which requires continuous medication for control.

The Board finds that the competent credible medical evidence of record demonstrates that the Veteran's disability picture more nearly approximates the criteria for a non-compensable rating, and that a compensable initial, or staged, ratings are not warranted.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not. 

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's hypertension are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's hypertension symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment due to his hypertension. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

Entitlement to an initial compensable rating for hypertension is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


